 1 MCGREGOR W. SCOTT
   United States Attorney
 2 SHELLEY D. WEGER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:19-CR-0131 MCE
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                         v.                           ORDER
14   DARIUSH NIKNIA, and                                DATE: December 11, 2019
     RICHARD LANT,                                      TIME: 10:00 a.m.
15                                                      COURT: Hon. Morrison C. England, Jr.
                                 Defendants.
16

17
                                               STIPULATION
18
            1.     By previous order, this matter was set for status on December 11, 2019.
19
            2.     By this stipulation, defendants now move to continue the status conference until January
20
     23, 2020, and to exclude time between December 11, 2019, and January 23, 2020, under Local Code T4.
21
            3.     The parties agree and stipulate, and request that the Court find the following:
22
                   a)      The government has produced over 5,000 pages of discovery associated with this
23
            case including investigative reports, bank and financial records, and email communications,
24
            some of which are written in Farsi, as well as audio recordings of the defendants’ statements.
25
                   b)      Given the limited number and availability of Farsi interpreters, counsel for
26
            defendant Niknia requires additional time to get discovery materials translated, meet with the
27
            client with the interpreter, review discovery, and for defense preparation. Counsel for defendant
28
            Lant also requires additional time for defense preparation, including further review the discovery

      STIPULATION REGARDING EXCLUDABLE TIME             1
30    PERIODS UNDER SPEEDY TRIAL ACT
 1        materials, and to discuss potential resolutions with his client in light of the evidence and relevant

 2        law.

 3               c)      Counsel for defendants believe that failure to grant the above-requested

 4        continuance would deny them the reasonable time necessary for effective preparation, taking into

 5        account the exercise of due diligence.

 6               d)      The government does not object to the continuance.

 7               e)      Based on the above-stated findings, the ends of justice served by continuing the

 8        case as requested outweigh the interest of the public and the defendant in a trial within the

 9        original date prescribed by the Speedy Trial Act.

10               f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

11        et seq., within which trial must commence, the time period of December 11, 2019 to January 23,

12        2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

13        T4] because it results from a continuance granted by the Court at defendant’s request on the basis

14        of the Court’s finding that the ends of justice served by taking such action outweigh the best

15        interest of the public and the defendant in a speedy trial.

16               THE REMAINDER OF THIS PAGE IS INTENTIONALLY BLANK

17

18

19

20
21

22

23

24

25

26
27

28

     STIPULATION REGARDING EXCLUDABLE TIME              2
30   PERIODS UNDER SPEEDY TRIAL ACT
 1          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5

 6
     Dated: December 11, 2019                                 MCGREGOR W. SCOTT
 7                                                            United States Attorney
 8
                                                              /s/ SHELLEY D. WEGER
 9                                                            SHELLEY D. WEGER
                                                              Assistant United States Attorney
10

11
     Dated: December 11, 2019                                 /s/ Christina Sinha
12                                                            CHRISTINA SINHA
                                                              Counsel for Defendant
13                                                            DARIUSH NIKNIA
14

15 Dated: December 11, 2019                                   /s/ Jess Marchese
                                                              JESS MARCHESE
16                                                            Counsel for Defendant
                                                              RICHARD LANT
17

18

19
                                                      ORDER
20
            The Court adopts the stipulation of the parties as its order. However, due to the unavailability of
21
     the Court, the new status conference shall be set on April 23, 2020, at 10:00 a.m. in Courtroom 7. The
22
     parties are encouraged to file a Notice of Exclusion of Time if amenable and applicable. For time
23
     sensitive matters, the parties are directed to email the Courtroom Deputy Clerk to seek a hearing before
24
     another District Judge.
25
            IT IS SO ORDERED.
26
            Dated: December 20, 2019
27

28

      STIPULATION REGARDING EXCLUDABLE TIME               3
30    PERIODS UNDER SPEEDY TRIAL ACT
